Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 1 of 18            FILED
                                                                2018 Oct-15 AM 11:10
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 2 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 3 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 4 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 5 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 6 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 7 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 8 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 9 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 10 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 11 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 12 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 13 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 14 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 15 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 16 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 17 of 18
Case 2:18-mc-01569-KOB Document 9 Filed 10/15/18 Page 18 of 18
